Appeal from a judgment of the County Court of Washington County (Berke, J.), rendered November 3, 2000, convicting defendant upon his plea of guilty of the crime of arson in the third degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to arson in the third degree in connection with a factory fire. Defendant was sentenced pursuant to the negotiated plea agreement to a prison term of 5 to 15 years. On appeal, defendant contends that the sentence imposed should be *611reduced by this Court in the interest of justice given his lack of criminal history, gainful employment and his distraught mental state at the time of the offense due to the breakup of his marriage. The record discloses, however, that the destructive and serious nature of defendant’s conduct resulted in devastating losses for both the factory and its work force and created a serious risk to the firefighters at the scene. Given the circumstances, we find no extraordinary circumstances warranting the reduction in sentencing in the interest of justice (see, People v Hickey, 251 AD2d 748, lv denied 92 NY2d 898; People v Hulse, 198 AD2d 614).
Cardona, P. J., Peters, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.